-hb')[\)

\oOQ\lO\L/I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:18-cv-01352-RSL Document 9 Filed 10/09/18 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

EQUAL EMPLOYMENT OPPORTUNITY

DEFENDANT SAFEWAY, INC.’S
UNOPPOSED MOTION TO EXTEND
TIME TO RESPOND TO

)
)
. . )
Plamtlff, )
)
v~ § CoMPLAINT AND 0THER
)
)
)
)

SAFEWAY, 1Nc., DEADLINES

NOTE ON MOTION CALENDAR:

Defendant October 9, 2018

 

 

 

Defendant Safeway, Inc. (“Safeway” or “Defendant”), by and through its attomeys,
moves this Court for an order extending the time for Defendant to answer or otherwise respond
to the complaint Defendant’s response or answer is currently due October 10, 2018. Plaintiff
Equal Employment Opportunity Commission (“Plaintifl”) does not oppose this motion.
Defendant respectfully requests an extension of time by thirty (3 0) days to answer or otherwise
respond until November 9, 2018. In support of its unopposed motion, Defendant states as
follows:

l. On September 12, 2018, Plaintiff filed this action in the U.S.D.C. for the Westem
District of Washington.

2. Defendant was served on September 19, 2018, and its response is currently due

October 10, 2018.

DEFENDANT’s UNoPPosED MorroN To EXTEND 0 LAN§§EOWEL;~I;ICTE4200
rlME To RESPOND To coMPLAINT - 1 142 FM§O_ Bo§l§zoz

CASE NO. 2:18-CV-01352-RSL sEATTLE, wA 98111-9402
206.223.7000 Fsz 206.223.7107
008501.0058/7446708.1

 

-l>le\>

\OOO\]O\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

 

Case 2:18-cv-01352-RSL Document 9 Filed 10/09/18 Page 2 of 4

3. Defendant began promptly collecting and reviewing the relevant file documents
in order to prepare a response to Plaintiff s Complaint, but requests an additional time of 30 days
to complete its investigation and prepare its response

4. On October 9, 2018, counsel for Defendant conferred with counsel for Plaintiff
regarding the request for an extension until November 9, 2018 to answer or otherwise respond to
Plaintiff’s Complaint. Plaintiff`s counsel indicated that Plaintiff does not oppose this request.

5. On October 9, 2018, the Court issued an Order Regarding lnitial Disclosures, Joint
Status Report, and Early Settlement. Dkt. No. 8. Defendant’s requested extension will impact
the deadlines imposed by that Order, and Defendant respectfully requests that the Court move
the deadlines imposed by that Order a corresponding thirty (30) days.

6. This motion is filed before the response to the Complaint is due and is filed in
good faith and not for the purpose of unwarranted delay.

WHEREFORE, Defendant respectfully requests that the Court issue an order granting
Defendant until November 9, 2018, to answer or otherwise respond to Plaintiffs Complaint.
Defendant also requests that the Court also extend all deadlines in its Order Regarding Initial
Disclosures, Joint Status Report, and Early Settlement by thirty (30) days.

DATED: October 9, 2018

LANE POWELL PC

By s/D. Mchael Rez'llv
D. Michael Reilly, WSBA No. 14674
Beth G. Joffe, WSBA No. 42782
Priya B. Vivian, WSBA No. 51802
Email: reillym@lanepowell.com
joffeb@lanepowell.com
vivianp@lanepowell.com

Attomeys for Defendant Safeway, Inc.

DEFENDANT’s UNoPPosED MOTION To EXTEND LANE POWELL»c 420
TIME To RESPoND To CoMPLAINT - 2 1420 H“§O.§§§‘;El;§;m °
CASE NO. 2:18-CV-01352-RSL sEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
008501.0058/7446708.1

 

[\)

\D'OQ \l O\ U\ -l> w

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-01352-RSL Document 9 Filed 10/09/18 Page 3 of 4

ORDER
Having reviewed the unopposed motion for extension of time to answer or otherwise
respond to the Complaint, the Court hereby GRANTS the motion and ORDERS that Defendant
Safeway, Inc.’s deadline to answer or otherwise respond to the Complaint is extended until
November 9, 2018. All deadlines set in the Court’s Order Regarding Initial Disclosures, Joint
Status Report, and Early Settlement (Dkt. No. 8) will also be extended by thirty (30) days; the
Court will issue a new order accordingly.

IT IS SO ORDERED.

\~
DATED this l_l day MM 2018.

The Honorable Robert S. Lasnik
United States District Judge

DEFENDANT’s UNoPPosED MOTION To EXTEND 1420 LANEng »»<:TE42
TIME To RESPOND To coMPLAlNT _ 3 WT§_{O_ BO§‘;'§;O§” °°
CASE NO. 2:18-CV-01352-RSL sEATTLE, wA 98111_9402

206.223.7000 FAX: 206.223.7107
008501.0058/7446708.1

 

